Name: Council Regulation (EC) NoÃ 1210/2008 of 20Ã November 2008 amending Regulation (EC) NoÃ 55/2008 introducing autonomous trade preferences for the Republic of Moldova
 Type: Regulation
 Subject Matter: international trade;  agricultural activity;  Europe;  tariff policy;  trade policy
 Date Published: nan

 6.12.2008 EN Official Journal of the European Union L 328/1 COUNCIL REGULATION (EC) No 1210/2008 of 20 November 2008 amending Regulation (EC) No 55/2008 introducing autonomous trade preferences for the Republic of Moldova THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EC) No 55/2008 (1) (hereinafter the Regulation) entered into force on 31 January 2008 and is being applied as of 1 March 2008. The Regulation gives all products originating in the Republic of Moldova (hereinafter: Moldova) free access to the Community markets, except for certain agricultural products listed in Annex I to the Regulation for which limited concessions have been given either in the form of exemption from customs duties within the limit of tariff quotas or of reduction of customs duties. (2) The wording of Article 14 of the Regulation created a gap between the application of the generalised system of preferences (hereinafter GSP) to which Moldova was entitled until the entry into force of Regulation (EC) No 55/2008, and the application of the autonomous trade preferences (hereinafter ATPs), whereas the intention had been to ensure that the GSP would continue to apply for all eligible exports until the ATPs were introduced. According to Article 14 goods covered by the GSP, which have been exported to the Community between the entry into force of the ATPs and the start of the application of the regime would not be covered by either regime in cases where no purchase contract was made before 31 January 2008 and it could be shown that the goods left Moldova no later than 31 January 2008. To correct this situation the wording in Article 14 should be amended so as to refer to the date of application of the Regulation and not its entry into force. (3) In preparing the application of the Regulation (EC) No 55/2008 and the management of the quotas listed in its Annex I, a few inconsistencies between the quota descriptions and the applicable CN codes were detected. In order to correct those errors the word domestic should be deleted in the description for quota No 09.0504, the CN code 1001 90 99 should be added to quota No 09.0509 and the description of an actual alcoholic strength by volume not exceeding 15 % should be deleted in the description of quota No 09.0514. The proposed corrections do not contradict or change the methodology used to determine the size of the quotas for each product group, which was based on best export performance of the years 2004-2006 with yearly increases corresponding to the potential increases in production and export capacity of Moldova until 2012. (4) Regulation (EC) No 55/2008 should therefore be amended accordingly. (5) In order to ensure that the measures provided for in this Regulation can be applied without undue delay, it should enter into force on the day following its publication, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 55/2008 is hereby amended as follows: 1. Article 14 shall be amended as follows: (a) Article 14(1), the introductory phrase, the words the entry into force shall be replaced by the following: the date of application; (b) Article 14(1)(a), (1)(b), (2)(a), (2)(b), (2)(c) and (2)(d), the words the date of entry into force shall be replaced by the following: the date of application. 2. Annex I shall be replaced by the text appearing in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2008. For the Council The President B. LAPORTE (1) OJ L 20, 24.1.2008, p. 1. ANNEX ANNEX I PRODUCTS SUBMITTED TO QUANTITATIVE LIMITS OR PRICE THRESHOLDS REFERRED TO IN ARTICLE 3 Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. 1. Products subject to annual duty free tariff quotas Order No CN Code Description 2008 (1) 2009 (1) 2010 (1) 2011 (1) 2012 (1) 09.0504 0201 to 0204 Fresh, chilled and frozen meat of bovine animals, swine and sheep and goats 3 000 (2) 3 000 (2) 4 000 (2) 4 000 (2) 4 000 (2) 09.0505 ex 0207 Meat and edible offal of the poultry of heading 0105, fresh, chilled or frozen, other than fatty livers of subheading 0207 34 400 (2) 400 (2) 500 (2) 500 (2) 500 (2) 09.0506 ex 0210 Meat and edible meat offal of swine and bovine animals, salted, in brine, dried or smoked; edible flours and meals of meat or meat offals of domestic swine and bovine animals 400 (2) 400 (2) 500 (2) 500 (2) 500 (2) 09.4210 0401 to 0406 Dairy products 1 000 (2) 1 000 (2) 1 500 (2) 1 500 (2) 1 500 (2) 09.0507 0407 00 Birds eggs, in shell 90 (3) 95 (3) 100 (3) 110 (3) 120 (3) 09.0508 ex 0408 Birds eggs, not in shell and egg yolks, other than unfit for human consumption 200 (2) 200 (2) 300 (2) 300 (2) 300 (2) 09.0509 1001 90 91 1001 90 99 Other spelt (other than spelt for sowing), common wheat and meslin 25 000 (2) 30 000 (2) 35 000 (2) 40 000 (2) 50 000 (2) 09.0510 1003 00 90 Barley 20 000 (2) 25 000 (2) 30 000 (2) 35 000 (2) 45 000 (2) 09.0511 1005 90 Maize 15 000 (2) 20 000 (2) 25 000 (2) 30 000 (2) 40 000 (2) 09.0512 1601 00 91 and 1601 00 99 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products 500 (2) 500 (2) 600 (2) 600 (2) 600 (2) ex 1602 Other prepared or preserved meat, meat offal or blood:  of fowls of the species Gallus domesticus, uncooked,  of domestic swine,  of bovine animals, uncooked 09.0513 1701 99 10 White Sugar 15 000 (2) 18 000 (2) 22 000 (2) 26 000 (2) 34 000 (2) 09.0514 2204 21 and 2204 29 Wine of fresh grapes other than sparkling wine 60 000 (4) 70 000 (4) 80 000 (4) 100 000 (4) 120 000 (4) 2. Products for which the ad valorem component of the import duty is exempted CN Code Description 0702 Tomatoes, fresh or chilled 0703 20 Garlic, fresh or chilled 0707 Cucumbers and gherkins, fresh or chilled 0709 90 70 Courgettes, fresh or chilled 0709 90 80 Globe artichokes 0806 Grapes, fresh or dried 0808 10 Apples, fresh 0808 20 Pears and quinces 0809 10 Apricots 0809 20 Cherries 0809 30 Peaches, including nectarines 0809 40 Plums and sloes (1) From 1 January until 31 December, except for 2008 from the first day of application of the Regulation until 31 December. (2) Tonnes (net weight). (3) Million units. (4) Hectolitres.